                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

H-D U.S.A., LLC,
                                                  Case No. 19-cv-06870
              Plaintiff,
                                                  Judge Thomas M. Durkin
v.
                                                  Magistrate Judge Gabriel A. Fuentes
ZHILINNANXIE, et al.,
              Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure Plaintiff H-D U.S.A.,

LLC (“Harley-Davidson” or “Plaintiff”) hereby dismisses this action with prejudice as to the

following Defendants:

              Defendant Name                                    Line No.
                 asdlkjzxc                                          4
           ROYALBEIER Official Store                               53


Dated this 6th day of December 2019.       Respectfully submitted,


                                           /s/ RiKaleigh C. Johnson
                                           Amy C. Ziegler
                                           Justin R. Gaudio
                                           RiKaleigh C. Johnson
                                           Greer, Burns & Crain, Ltd.
                                           300 South Wacker Drive, Suite 2500
                                           Chicago, Illinois 60606
                                           312.360.0080 / 312.360.9315 (facsimile)
                                           aziegler@gbc.law
                                           jgaudio@gbc.law
                                           rjohnson@gbc.law

                                           Counsel for Plaintiff H-D U.S.A., LLC
